DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Drawings.  The objection to the Drawings is withdrawn by reason of amendment.
Specification. The objection to the Specification is withdrawn by reason of amendment to claims.
Claim Objections.  The objection to claim 19 is withdrawn by reason of amendment.
Claim Interpretation.  The interpretation of claims under 35 USC 112(f) is withdrawn by reason of amendment.
35 USC 112.  The rejections of claims 1-10 under 35 USC 112(a) and 35 USC 112(b) is withdrawn by reason of amendment.
35 USC 102/103.  Applicant’s arguments, see Remarks p. 8-12, filed 07/07/22, with respect to the rejections of claims 1-8, and 10 under 35 USC 102(a)(1) and rejection of claim 9 under 35 USC 103 have been fully considered and are persuasive.  Therefore, these rejections have been withdrawn.  However, upon further consideration, a new grounds of rejection is made necessitated by amendment.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over S. Abdollahramezani et al., Tunable nanophotonics enabled by chalcogenide phase-change materials, Nanophotonics, 9(5): 1189-1241, June 6, 2020 (hereinafter “Abdollahramezani”) in view of I. Chakraborty et al., Photonic In-Memory Computing Primitive for Spiking Neural Networks Using Phase-Change Materials, Physical Review Applied 11, 014063, 2019 (hereinafter “Chakraborty”)

Regarding claim 1,  Abdollahramezani teaches the following:
a co-processor for performing a matrix multiplication of an input matrix with a data matrix in one step, said co-processor comprising (section 5.3, figure 19 all photonic abacus): 
a receiving unit adapted for receiving input signals for said input matrix as optical signals (Fig 19J on chip laser, on chip comb generation); 
a plurality of photonic memory elements, arranged at crossing points of an optical waveguide crossbar array, wherein said plurality of photonic memory elements is configured to store values of said data matrix, and wherein said receiving unit is connected to input lines of said optical waveguide crossbar array (Fig 19A, and as configured in Fig 19J; 
wherein a respective output signal of each of output lines of said optical waveguide crossbar array represents a dot-product between a respective column of said optical waveguide crossbar array and said received input signals (Fig 19K); and
wherein values of elements of said input matrix to be multiplied with said data matrix correspond to light intensities received at input lines of said respective photonic memory elements (Fig 19D-G); and 
wherein different wavelengths are used for each column of said input matrix optical signals, such that said input matrix is multiplied with said data matrix in one step (Fig 19I, 19K showing filter kernels arranged in columns then multiplied by column in array, p. 1224 bottom  through 1225 to section 5.4).
Abdollahramezani discloses an all photonic crosspoint array convolution processor with an on chip comb generator for encoding input images with interface to the crosspoint array, but Abdollahramezani does not explicitly disclose wherein multitude of said input matrix optical signals are applied simultaneously to perform a single convolution operation.  However, in the same field of endeavor, Chakraborty discloses an all-photonic spiking neural network that performs parallel dot-product operations using a photonic dot-product engine (PDPE) (Section IV, Section V first paragraph, fig 5).  Chakraborty further discloses wherein the PDPE realizes parallel instances using a splitter to feed wavelength division multiplexed (WDM) spikes to multiple PDPE rows and obtain the dot products in parallel (Section V first paragraph).  As shown in Charkroborty figure 5 this results in input optical signals being applied simultaneously at rows and columns of the array. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to replace the cross point array input mechanism disclosed by Abdollahramezani with the input mechanism disclosed by Charkroborty comprising the multiplexer and splitter disclosed in figure 5.  With this combination, the multitude of input matrix optical signals are applied simultaneously to perform a single convolution operation.  It would have been obvious to perform this substitution to achieve the benefit of simultaneous application of input matrix optical signals to support a single convolution operation.

Regarding claim 2, in addition to the teachings addressed in the claim 1 analysis,  Abdollahramezani teaches the following:
wherein different wavelengths are used for each element value of said input matrix (Fig 19I, 19J original image mapped to input matrix).

Regarding claim 3, in addition to the teachings addressed in the claim 1 analysis,  Abdollahramezani teaches the following:
wherein different wavelengths are multiplexed before said optical waveguide crossbar array and de-multiplexed after said optical waveguide crossbar array (Fig 19 J On-chip comb generation for multiplexed before the optical waveguide crossbar array, Fig 19K as implemented in neuromorphic processor of fig 20D, summation for demultiplexed as described at 1226 right column – post-synaptic spikes into a single output waveguide based on a WDM scheme).

Regarding claim 4, in addition to the teachings addressed in the claim 1 analysis,  Abdollahramezani teaches the following:
wherein each of said plurality of photonic memory elements comprises, adjacent to a nano-waveguide, a phase-change material layer (abstract, PCM for phase-change material, as emplaced in19J).

Regarding claim 5, in addition to the teachings addressed in the claim 1 analysis,  Abdollahramezani teaches the following:
wherein said elements of said data matrix correspond to values of elements of linearized convolutional kernels of a convolutional neural network (Fig 19K for elements of data matrix correspond to values of elements of linearized convolutional kernels as implemented in convolutional neural network of fig 20). 

Regarding claim 6, in addition to the teachings addressed in the claim 5 analysis,  Abdollahramezani teaches the following:
wherein said signal values of said output lines of said optical waveguide crossbar array correspond to elements of a convolution result (Fig 19K as implemented in figure 20).

Regarding claim 7, in addition to the teachings addressed in the claim 1 analysis,  Abdollahramezani teaches the following:
wherein said output lines of said optical waveguide crossbar array is connected to a respective photodetector  (Section 5.3 p. 1225 second to last sentence).

Regarding claim 8, in addition to the teachings addressed in the claim 1 analysis,  Abdollahramezani teaches the following:
wherein each of said output lines of said optical waveguide crossbar array is connected to a respective integrated optical-digital signal processing unit (Section 5.3 p. 1224 second to last sentence, photodetector for integrated optical-digital signal processing unit, consistent with description in specification [0032] “the term ‘optical-digital signal processing unit” may denote a mainly electronic device also comprising optical waveguides ending at photodetectors such that the related electric signals may be processing using signal filters implemented in the electronic domain”).

Regarding claim 10, in addition to the teachings addressed in the claim 1 analysis,  Abdollahramezani teaches the following:
wherein said optical waveguide crossbar array comprises, at each crossing point, one of said photonic memory elements connecting a respective on of said input lines with a respective one of said output lines (Fig 19J).



Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Abdollahramezani in view of Chakraborty in view of J. Lee, Adaptive Precision CNN Accelerator Using Radix-X Parallel Connected Memristor Crossbars, arXiv:1906.09395v1 [eess.SP], 2019 (hereinafter “Lee”).

Regarding claim 9, Abdollahramezani in view of Chakraborty teaches the claim 1 limitations.  Abdollahramezani in view of Chakraborty is silent with respect to one of the columns of the optical waveguide crossbar array is left in a reference state.  However in the same field of endeavor Lee discloses a crossbar array used in a convolutional neural network accelerator wherein Lee discloses one of the columns of the crossbar array is left in a reference state (Fig 11, Section IV.B).  It would have been obvious to one of ordinary skill in the art before the effective filing date to use Lee’s technique of setting one column of Abdollahramezani’s optical waveguide crossbar array in a reference stated.  It would have been obvious to one of ordinary skill in the art for the purpose of achieving the benefit of applying negative kernel weights without the need for duplicate columns of the optical waveguide crossbar array (Section IV.B. first paragraph).

Claims 11-19 are directed to a method that would be practiced by the apparatus of claims 1-7, and 9-10 respectively.  All steps performed by the method of claims 11-19 are configured to be performed by the apparatus of claims 1-7, and 9-10 respectively.  The claim 1-7, and 9-10 analysis applies equally to claims 11-19 respectively.

Claim 20 is directed to a computer readable storage medium having program instructions executable by one or more computing systems or controllers to perform method steps as in claim 11.  All steps performed as a result of the computer readable storage medium are performed by the method of claim 11.  The claim 11 analysis applies equally to claim 20.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY E LAROCQUE whose telephone number is (469)295-9289.  The examiner can normally be reached on 10:00am - 1200pm, 2:00pm - 8pm ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Jyoti Mehta can be reached on 571-270-3995.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/EMILY E LAROCQUE/Primary Examiner, Art Unit 2182